DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/28/2022.
Claims 1-5 remain pending in the application.

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 06/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Applicants did not explicitly state as to which invention has been elected; however, claims 6-11 have been canceled with claims 4-5 being amended as dependents of claim 1; therefore, for compact prosecution, it is interpreted that claims 1-5 have been elected for examination.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  claims 2-3 depend on claim 1; therefore, the phrase “A packaging system in accordance with claim 1” should be amended to “The packaging system in accordance with claim 1”.  Appropriate correction is required.

Specification
The amendment filed 06/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment made of paragraphs [0011-0012, 0016] reference new figures 1-2 contain new matter not supported by the originally filed disclosure.  Particularly, original figures 1-2 describe different systems than that in new figures 1-2 and the content of paragraphs [0011-0012 and 0016] in the originally filed specification referencing the original figures 1-2 are drawn to different systems that those of current amendment.
Applicant is required to cancel the new matter in the reply to this Office Action.
The substitute specification filed 06/28/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it contains new matter not supported by the originally filed disclosure.

Drawings
New figures 1-2 are objected for containing new matter not supported by the originally filed disclosure.  The Applicants did not provide any rationale as to how new figures 1-2 are supported by the originally filed disclosure.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a plurality of photovoltaic solar panels”, “the panels”, “the solar panels” and “photovoltaic cell panels”; these limitations seem to describe the same structure but are written in various ways.  It is advised that the term used to describe the same structure be consistent throughout the claim.  For example, since “a plurality of photovoltaic solar panels” is recited first, the phrase “the panels” should be amended to “the photovoltaic solar panels”, the phrase “the solar panels” should be amended to “the photovoltaic solar panels” and the phrase “photovoltaic cell panels” should be amended to “photovoltaic solar panels”.  Appropriate correction is required.
Claims 1-5 are objected to because of the following informalities:  the status modifiers for claims 1-5 are missing.  Since claims 1-5 have been amended, it is required that the status modifier (Currently Amended) be included after the claim number.  For example, claim 1 should be amended to read as follows “1. (Currently Amended) A packaging system …”.  Appropriate correction is required if any amendment is made of the claims in subsequent replies.  If the claims are not amended from previous version, the status modifier (Previously Presented) should be used.  If a new claim is added, the status modifier (New) should be used.  If the claims are canceled, such as claims 6-11 of current application, the status modifier (Canceled) should be used.
Examiner acknowledges the Applicant indicated the status modifier of claims 1-5 in page 5 of the claim amendment; however, the filing in page 5 is not the official version of the claims because claim 1 in page 5 is incomplete.  Furthermore, the status modifier for claims 4-5 should not be (New) because they are not new claims, they are amended claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “so the depth of the solar panels is increased by the surface area needed to face the sun is reduced and the number of photovoltaic cell panels is increased” that is indefinite because it is unclear as to how the dimensional parameters, such as depth and surface area, of the photovoltaic cell panels and the number of the photovoltaic cell panels can change during the operation of the system.  The specification does not show that the depth, the surface area and the number of photovoltaic cell panels  change at all during the operation of the system.  The limitation also renders claim 1 indefinite because it is unclear as to the metes and bounds of the claim since it is unclear as to the extent to which the depth of the solar panels is increased, the extent to which the surface area of the panel is reduced and the extent to which the number of photovoltaic cell panels is increased.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bae (US 2020/0006586).
Addressing claim 1, Bae discloses a package system (figs. 1, 8-9 and 18) comprising of:
a plurality of solar light concentrators (the plurality light incident units 41 of light guides 11 receive concentrated light from the lens 50 in fig. 18; therefore, the plurality of light incident units of light guides 11 are the structural equivalence to the claimed plurality of solar light concentrators) supported by a structure 12b;
a plurality of light guides 11 or diffusers 11;
a plurality of photovoltaic solar panels 30;
wherein the light guides 11 or diffusers 11 are disposed between the panels 30 (figs. 1 and 8-9) so the depth of the solar panels 30 is increased but the surface area needed to face the sun is reduced and the number of photovoltaic cell panels is increased (fig. 1 of Bae shows the same arrangement of the light guides relative to the photovoltaic panels as that of current application; therefore, the recited limitation “the depth of the solar panels is increased but the surface area needed to face the sun is reduced and the number of photovoltaic cell panels is increased” is met).

Addressing claim 3, please see fig. 16 of Bae.

Addressing claim 4, fig. 1 of Bae shows multiple solar panels 30 are positioned horizontally next to one another along the length of the light guide.

Addressing claim 5, fig. 16 of Bae shows several packages are stacked atop one another.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2020/0006586) in view of Li et al. (CN201867653 with provided machine English translation).
Addressing claim 2, Bae discloses in fig. 18 the lens 50 and the receiving ends of the light guides 11 are directed towards the Sun; however, Bae is silent regarding a solar tracker or heliostat which is connected to a motor actuator system to constantly reposition the system towards the light source.

Li discloses in fig. 1 a solar tracker system which is connected to a motor actuator system 3 [0044] for positioning the lens 19 and the receiving ends of the optical fibers 18 towards the sun (fig. 1), which is structurally capable of performing the step of constantly reposition the system towards the light source.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Bae with the solar tracker coupled to motor actuator system disclosed by Li in order to maximize the exposure to the sun by tracking the movement of the sun (Li, Abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/04/2022